       Case 5:17-cv-01072-DAE Document 94 Filed 10/02/18 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

ALBERT SIDNEY JOHNSTON               §
CHAPTER, CHAPTER NO. 2060,           §
UNITED DAUGHTERS OF THE              §
CONFEDERACY; ROBIN TERRAZAS,         §
PRESIDENT; AND JEAN CAROL            §
LANE, FIRST VICE PRESIDENT;          §
                                     §
             Plaintiffs,             §
                                     §
vs.                                  §
                                     §
RON NIRENBERG, IN HIS OFFICIAL       §
CAPACITY AS MAYOR OF THE CITY        §
OF SAN ANTONIO; CITY OF SAN          §
ANTONIO, ROBERT TREVINO, IN HIS      §
OFFICIAL CAPACITY AS A MEMBER        §                CIVIL NO.
OF THE SAN ANTONIO CITY              §            SA-17-CV-1072-DAE
COUNCIL; WILLIAM SHAW, IN HIS        §
OFFICIAL CAPACITY AS A MEMBER        §
OF THE SAN ANTONIO CITY              §
COUNCIL; REBECCA VIAGRAN, IN         §
HER OFFICIAL CAPACITY AS A           §
MEMBER OF THE SAN ANTONIO            §
CITY COUNCIL; REY SALDANA, IN        §
HIS OFFICIAL CAPACITY AS A           §
MEMBER OF THE SAN ANTONIO            §
CITY COUNCIL; SHIRLEY                §
GONZALES, IN HER OFFICIAL            §
CAPACITY AS A MEMBER OF THE          §
SAN ANTONIO CITY COUNCIL; GREG       §
BROCKHOUSE, IN HIS OFFICIAL          §
CAPACITY AS A MEMBER OF THE          §
SAN ANTONIO CITY COUNCIL; ANA        §
SANDOVAL, IN HER OFFICIAL            §
CAPACITY AS A MEMBER OF THE          §
SAN ANTONIO CITY COUNCIL;            §
MANNY PALAEZ, IN HIS OFFICIAL        §
CAPACITY AS A MEMBER OF THE          §
SAN ANTONIO CITY COUNCIL; AND        §
JOHN COURAGE, IN HIS OFFICIAL        §
CAPACITY AS A MEMBER OF THE          §
SAN ANTONIO CITY COUNCIL;            §
                                     §
             Defendants.             §




                                     1
         Case 5:17-cv-01072-DAE Document 94 Filed 10/02/18 Page 2 of 2



                                 ORDER SETTING HEARING

       Before the Court in the above-styled cause of action are Plaintiffs’ Motion to Strike

Defendant’s Designation of Expert Witnesses [#85] and Plaintiffs’ Second Motion to Strike

Defendant’s Designation of Expert Witness [#89]. The motions were referred to the undersigned

on September 11, 2018 and September 24, 2018, respectively. Having reviewed the substance of

the motions, the Court is of the opinion they should be set for a hearing.

       IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Strike Defendant’s

Designation of Expert Witnesses [#85] and Plaintiffs’ Second Motion to Strike Defendant’s

Designation of Expert Witness [#89] are set for a hearing at 10:30 a.m. on October 9, 2018, in

Courtroom B on the 4th Floor of the John H. Wood, Jr. United States Courthouse, 655 E. Cesar

Chavez Boulevard, San Antonio, Texas, 78206.

       IT IS SO ORDERED.

       SIGNED this 2nd day of October, 2018.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
